AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District of California

          UNITED STATES OF AMERICA,                                        )
                     v.                                                    )
                                                                           ) Case No. 6:19-MJ-00008 JDP
               RYAN MICHAEL BETTIS                                         )
                                                                           )
                            Defendant                                      )




                                                 ORDER TO PAY
                                   PROBATION PURSUANT TO A DEFERRED JUDGMENT
                                        AGREEMENT BETWEEN THE PARTIES

         The defendant having been found guilty of an offense under 36 CFR 2.35(B)(2), and pursuant to an agreement
between the Government and the Defendant,
         IT IS ORDERED: The defendant is placed on unsupervised probation as provided in the agreement between the
parties for a period of 12 months, without a judgment of conviction first being entered. The defendant must comply with
the standard conditions of probation set forth in this order, and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and
    contact number.




Date:             4/17/2019                                                            /s/ Jeremy D. Peterson
                                                                                   JEREMY D. PETERSON
                                                                                  United States Magistrate Judge
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:


    1. The defendant shall personally appear for a probation review hearing on March 24, 2020, at 10:00 a.m.,
       before U.S. Magistrate Judge Peterson. Shortly before this hearing, if the defendant has successfully
       complied with the terms of probation, he may request that the probation review hearing be vacated and that
       his term of probation be immediately terminated. If represented, the defendant shall make any such request
       through counsel.


    2. The defendant shall pay a fine of $990.00 and a special assessment of $10.00 for a total financial obligation
       of $1000.00, which shall be paid at the rate of $100.00 per month commencing on 5/17/2019, and each
       month thereafter by the 17th of the month until paid in full. Payments shall be made payable to the Clerk,
       U.S.D.C., and mailed to:

         <t>CLERK U.S.D.C.
         <t>2500 Tulare Street, Rm 1501
         <t>Fresno, CA 93721
